Case 1:18-cv-01014-RGA Document 176 Filed 07/29/20 Page 1 of 2 PageID #: 8044




                           IN THE UNITED STATES DISTRICT COURT

                               FOR THE DISTRICT OF DELAWARE

HORIZON MEDICINES, LLC.,                        :
                                                :
                         Plaintiff,             :
                                                :
                 v.                             :       Civil Action No. 18-1014-RGA
                                                :
ALKEM LABORATORIES, LTD.,                       :
                                                :
                         Defendant.             :



                                      MEMORANDUM ORDER


          The Court appreciates the joint status report. (D.I. 175).

          The Court expects to go forward with the trial on September 14th as scheduled. The

thirty-month stay will expire on November 30, 2020, and Alkem may be in a position vis-à-vis

the FDA’s requirements to launch then or soon thereafter. It is in the public interest that the case

be decided before then 1 so that if I do not enjoin Alkem from launching, Alkem has the option to

launch and to provide generic competition.

          I expect to have the five or so witnesses who are able to testify in person do so. The three

or so witnesses who are unable or unwilling to testify in person, may testify by video. I expect to

have a limited number of lawyers, probably two per side, actually present in the courtroom,

doing all the questioning and argument. Masking and social distancing will be enforced. Any

other persons (party representatives, other lawyers, support staff, the public) will not be in the



1
    The parties should plan for extremely expedited post-trial briefing.
Case 1:18-cv-01014-RGA Document 176 Filed 07/29/20 Page 2 of 2 PageID #: 8045




courtroom, but will be able to watch the proceedings via video feed in another room or

courtroom. I expect that there will be live streaming or something similar so that very few

people will decide it is necessary to come to the courthouse.

       Further details will follow.

       IT IS SO ORDERED this 29th day of July 2020.



                                                     _/s/Richard G. Andrews____
                                                     United States District Judge
